Case: 19-10868      Document: 00515349748         Page: 1    Date Filed: 03/18/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 19-10868                               FILED
                                                                          March 18, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
KEMONE RODGERS,

              Plaintiff - Appellant

v.

323RD DISTRICT COURT TARRANT COUNTY TEXAS; JUDGE ELLEN
SMITH, in her official and individual capacity; KATHRYN FRYTZ, CPS
Investigator, in her official and individual capacity; TEXAS DEPARTMENT
OF FAMILY & PROTECTIVE SERVICES,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:18-CV-931


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Liberally construed, Kemone Rodgers appeals the district court’s order
striking his Fourth Amended Complaint and the district court’s dismissal of
his Third Amended Complaint. Rodgers’s Third Amended Complaint asserted



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10868   Document: 00515349748     Page: 2   Date Filed: 03/18/2020



                                No. 19-10868
42 U.S.C. § 1983 claims against Associate Judge Ellen Smith of the 323rd
District Court of Tarrant County, Texas; the 323rd District Court itself; the
Texas Department of Family and Protective Services; and one of the agency’s
investigators, Kathryn Frytz.    Rodgers’s claims stem from a state court
proceeding that resulted in the termination his parental rights. The district
court struck Rodgers’s Fourth Amended Complaint because Rodgers filed it
without first obtaining leave from the court or written consent from the
opposing parties as required by Federal Rule of Civil Procedure 15(a)(2). The
court then granted the defendants’ respective motions to dismiss, reasoning
that, under the Rooker-Feldman Doctrine, it lacked jurisdiction over what was
effectively an appeal of a state court decision. The court further found that
Judge Smith enjoyed absolute judicial immunity for her rulings in the state
court proceeding, that the 323rd District Court was not a legal entity capable
of being sued, that the Texas Department of Family and Protective Services
enjoyed sovereign immunity, and that Rodgers had not alleged facts sufficient
to overcome Frytz’s qualified immunity from suit. Seeing no error in the
district court’s decision, we AFFIRM.




                                        2